PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7472


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

           v.

THOMAS HEYER,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02183-BO)


Argued:   December 10, 2013                Decided:   January 17, 2014


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Agee wrote the opinion, in
which Judge Motz and Judge Diaz concurred.


ARGUED: Eric Joseph Brignac, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.        Denise
Walker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.   ON BRIEF: Thomas P. McNamara, Federal
Public Defender, G. Alan DuBois, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, R. A. Renfer, Jr., G. Norman Acker, III, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.
AGEE, Circuit Judge:

      Respondent-Appellant                Thomas        Heyer    (“Heyer”)        appeals      the

district      court’s            order    of       civil    commitment          following        an

evidentiary hearing pursuant to 18 U.S.C. § 4248.                                     On appeal,

Heyer—who     is          deaf    and    communicates           through        sign     language—

contends that the district court abused its discretion in only

allowing    simultaneous            interpretation,             rather    than        consecutive

interpretation,            during       the    evidentiary           hearing.         Heyer    also

contends that the district court clearly erred in finding him to

be a “sexually dangerous person” under § 4248, and further erred

in rejecting his equal protection and due process claims.                                       For

the reasons that follow, we affirm the judgment of the district

court.



                                                   I.

                                                   A.

      The Adam Walsh Child Protection and Safety Act of 2006 (the

“Act”),     18        U.S.C.       §§ 4247–4248,           provides        for        the     civil

commitment           of     sexually          dangerous         persons        following        the

expiration of their federal prison sentences.                                   See 18 U.S.C.

§ 4248(a).           A     “sexually      dangerous         person”       is    one     “who    has

engaged or attempted to engage in sexually violent conduct or

child molestation and who is sexually dangerous to others.”                                    See

18   U.S.C.      §    4247(a)(5).              A   person       is    considered        “sexually

                                                   2
dangerous    to    others”   if     “the    person      suffers    from    a   serious

mental illness, abnormality, or disorder as a result of which he

would     have    serious    difficulty         in    refraining    from       sexually

violent    conduct     or   child    molestation         if   released.”        Id.    at

§ 4247(a)(6).

     The Attorney General, his designee, or the Director of the

Federal     Bureau    of    Prisons     (“BOP”)        may    initiate     a   §   4248

commitment proceeding in the district court for the district in

which the person is confined by filing a certification that the

person is sexually dangerous within the meaning of the Act.                           See

18 U.S.C. § 4248(a).             Such a filing automatically stays the

release of the person from custody pending a hearing before the

district court.         See id.       “If, after the hearing, the court

finds by clear and convincing evidence that the person is a

sexually dangerous person, the court shall commit the person to

the custody of the Attorney General.”                  Id. § 4248(d).



                                           B.

     On December 18, 2008, the Government initiated this action

by filing a certificate pursuant to 18 U.S.C. § 4248(a) in the

United States District Court for the Eastern District of North

Carolina seeking to have Heyer civilly committed as a “sexually

dangerous person” under the Act.                     The certificate stated that

mental    health     personnel    for   the      BOP    had   examined     Heyer      and

                                           3
issued     a    preliminary       determination      that     he     is    “sexually

dangerous” within the meaning of the Act.                         See 18 U.S.C. §

4248(a) (“In relation to a person who is in the custody of the

[BOP], . . . the Attorney General or any individual authorized

by the Attorney General or the Director of the [BOP] may certify

that the person is a sexually dangerous person, and transmit the

certificate to the clerk of the court for the district in which

the person is confined.”).

     Pursuant         to   18   U.S.C.    §   4247(d),      the    district    court

conducted an evidentiary hearing on May 30 and 31, 2012. 1                          Dr.

Jeffrey Davis (“Dr. Davis”) and Dr. Heather Ross (“Dr. Ross”),

forensic psychologists, provided forensic reports and testified

on behalf of the Government that Heyer met the criteria for

civil commitment.          Dr. Diane Lytton (“Dr. Lytton”), a forensic

psychologist, provided a forensic report and testified on behalf

of Heyer that he did not meet the criteria for commitment.                           In

addition,       Dr.    Jean     Andrews   (“Dr.    Andrews”),       an    expert    in

deafness       and    psychosocial    issues      related    to    deafness,       also

provided a report and testified on behalf of Heyer.


     1
       We note that the four-year delay between the date the
Government filed the § 4248 certificate on December 18, 2008, to
the date of the hearing on May 30 and 31, 2012, is primarily
attributable to the stay imposed in relation to United States v.
Comstock, 560 U.S. 126 (2010); see also United States v.
Comstock, 627 F.3d 513 (4th Cir. 2010); United States v.
Comstock, 551 F.3d 274 (4th Cir. 2009).


                                          4
       At the hearing, Heyer initially moved the court to provide

him    with    consecutive,         rather       than   simultaneous,         interpreting.

The district court denied Heyer’s request, stating, “Well, it’s

a civil case.         The answer is no.               We are not going to make this

into a marathon.”           (J.A. 87.)

       Based on the evidence presented, the district court adopted

the following undisputed findings of fact.                               Heyer is deaf and

communicates through American Sign Language (“ASL”).                               Throughout

his youth, Heyer was assaulted and molested numerous times.                                    In

1989,    at    age    twenty-two,       Heyer         was     convicted      of    terroristic

threats after getting into an argument with a man who accused

him of molesting his eight-year-old son.                            Around the same time,

Heyer was also convicted of burglary and armed robbery.

       In 1993, Heyer molested a ten-year-old boy, then tied the

boy up and placed him in a hole.                      He was convicted of kidnapping

and sentenced to ten years in prison.                               In the several years

following Heyer’s release from prison, he was convicted of a

series        of     misdemeanors,           including            offenses        for     public

intoxication,             driving      under            the        influence,           reckless

endangerment, vandalism, and passing a bad check.

       Around      2002,    Heyer     was     found         to    have   approximately         180

images of child pornography in his possession.                             He subsequently

pled    guilty       to   possession        of       child       pornography.           Upon   his

release from prison for the child pornography conviction, he

                                                 5
began sex offender treatment while on supervised release.                                     His

supervised release, however, was revoked in 2007 when he showed

up at a treatment session under the influence of alcohol.

       Heyer    also      admitted      to    the      following       additional           facts

during a deposition which was admitted into the record.                                     Heyer

admitted that while he was on probation, he looked at “a lot of

different       websites        that     were      triple-x,”        (J.A.        432),       and

masturbated to those images (J.A. 432–33).                          The pictures Heyer

viewed     included        adults       and       children     together           in      sexual

situations;         he   also   admitted        that    he    showed       some     of      these

pictures       to    [redacted],       a     young     teenage       boy     whom      he     had

befriended.         Heyer further admitted to having engaged in sexual

activity,       including       mutual       masturbation        and       oral     sex      with

[redacted] while [redacted] was a young teenager, and that such

sexual activity occurred over a period of approximately one-and-

a-half     years.         Although         Heyer     knew    that      having       sex      with

[redacted] was wrong, he continued the activity because “I liked

it and he was willing.”                (J.A. 450.)           He also told [redacted]

that he liked having sex with other children.

       In addition, Heyer admitted to having had sexual contact

with   between       eighteen     and       twenty-five       boys     after      he      turned

eighteen years old.             Among other child victims Heyer molested




                                              6
was     his    nephew,        whom   he    molested        when   the      nephew      was

approximately six years old. 2

       Heyer also admitted to using both marijuana and cocaine

while he was on probation during 2007 and that he went to sex

offender      treatment       “drunk”     during      this    time.        (J.A.    456.)

According to Heyer, he did not consider himself to be “drunk”

previously when he was arrested for driving under the influence

(despite blowing a 0.17 on the blood alcohol test) because he

was “able to walk straight.”              (J.A. 442.)

       According to Dr. Lytton, Heyer’s own expert examiner, Heyer

admitted to the following additional facts during his interview

with her.          He “described his adolescent years as plagued by

fighting and being the victim of sexual aggression.”                        (J.A. 627–

28.)       In addition, Heyer admitted that his “typical pattern as a

young      adult   was   to    spend    his       entire   paycheck   on    an     alcohol

binge, and live meagerly until the next payday.”                      (J.A. 627.)

       Heyer further admitted that he “often exposed himself to

strangers in efforts to gauge their sexual interest in him,” and

that he would “attempt to view other people’s private parts when

in bathrooms or showers.”                 (J.A. 628.)        He also admitted “to

some arousal to pre-pubescent boys, around age eight,” and “to


       2
       It is unclear whether this happened on more than one
occasion, since Heyer indicated that the molestation “stopped”
when his nephew was six years old. (J.A. 489.)


                                              7
fondling a number of young boys, incidents for which he was not

investigated         or    charged.”       (J.A.       628.)      Lastly,       during   the

commission of the crime in 1993 where he kidnapped and molested

a boy, then tied him up and left him in a hole, Heyer admitted

that    he    “buried       the    boy   to     avoid       detection”    and     then   was

“deceptive with police, and did not provide information that

would have led to the discovery of the boy.”                         (J.A. 629.)

       Both of the experts that testified for the Government, Dr.

Ross and Dr. Davis, opined that Heyer suffered from pedophilia,

as     well     as        other     mental          disorders—including         antisocial

personality disorder and substance abuse problems—and would have

serious       difficulty          refraining         from    future     acts      of   child

molestation if released.                 Dr. Lytton, who testified on these

issues for Heyer, opined that she did not believe he currently

suffers       from        either    pedophilia         or     antisocial       personality

disorder.        She       acknowledged,      however,        that     “Heyer’s    criminal

history includes past behaviors that suggest he may have met

such criteria [for pedophilia] at that time.”                           (J.A. 631.)      Dr.

Lytton further opined that “[i]t would be difficult to argue

that    Mr.    Heyer        did    not   meet       the     criteria    [for    antisocial

personality disorder] in the past.”                    (J.A. 631.)

       On July 9, 2012, the district court issued its Findings of

Fact and Conclusions of Law pursuant to Federal Rule of Civil

Procedure 52(a)(1), concluding that the Government had proven by

                                                8
clear        and   convincing        evidence         that   Heyer     was    a   “sexually

dangerous person” within the meaning of the Act.                             Specifically,

the district court found that Heyer currently suffers from the

serious mental illness of pedophilia, and that Dr. Ross and Dr.

Davis had provided a more convincing analysis than Dr. Lytton.

The court concluded that the Government had “met its burden to

demonstrate          by    clear    and   convincing         evidence    that     Mr.    Heyer

suffers from a serious mental illness, abnormality, or disorder

as a result of which he would have serious difficulty refraining

from sexually violent conduct or child molestation if released.”

(J.A. 521.)           The district court accordingly committed Heyer to

the   custody         of    the    Attorney      General      pursuant       to   18    U.S.C.

§ 4248.

      Heyer timely appealed, and we have jurisdiction under 28

U.S.C. § 1291.



                                                II.

        On    appeal,       Heyer    contends         that   the   district       court   (1)

abused         its        discretion       in         allowing       only     simultaneous

interpretation, rather than consecutive interpretation, during

the evidentiary hearing; (2) clearly erred in finding him to be

a “sexually dangerous person” under 18 U.S.C. § 4248; and (3)

erred in rejecting his equal protection and due process claims.

We address each argument in turn.

                                                 9
                                        A.

      Heyer first contends that the district court abused its

discretion in allowing only simultaneous interpretation, rather

than consecutive interpretation, during the evidentiary hearing.

Heyer   asserts     his    claim   under     the    authority     of   the   Court

Interpreters Act (“CIA”), 28 U.S.C. §§ 1827–28.                   We review the

district court’s final determination on the appointment and use

of   interpreters    for   an   abuse   of    discretion,    as    the   district

court “is in the best position to evaluate the need for and the

performance of interpreters.”              United States v. Sandoval, 347
F.3d 627, 632 (7th Cir. 2003); accord United States v. Camejo,

333 F.3d 669, 673 (6th Cir. 2003); United States v. Urena, 27
F.3d 1487, 1492 (10th Cir. 1994).                  To the extent that Heyer

claims a hearing on this issue was required, such a claim is

reviewed for plain error since he did not request such a hearing

in the district court.          United States v. Olano, 507 U.S. 725,

731–32 (1993); United States v. Hastings, 134 F.3d 235, 239 (4th

Cir. 1998).

      Initially, we note that the CIA requires only simultaneous

interpretation      for     non-witnesses,         unless   the    court     rules

otherwise:

           The interpretation provided by certified or
           otherwise qualified interpreters pursuant to
           this section shall be in the simultaneous
           mode for any party to a judicial proceeding
           instituted by the United States and in the

                                        10
             consecutive mode for witnesses, except that
             the presiding judicial officer, sua sponte
             or on the motion of a party, may authorize a
             simultaneous, or consecutive interpretation
             when such officer determines after a hearing
             on the record that such interpretation will
             aid in the efficient administration of
             justice.

28 U.S.C. § 1827(k) (emphasis added).                    The statute explicitly

provides that interpretation “shall be in the simultaneous mode”

for non-witnesses, unless the district court rules otherwise. 3

Id.       The effective presumption of simultaneous interpretation

will change only if the district court determines that it “will

aid in the efficient administration of justice.”                 Id.

      In this case, the sum and substance of the district court’s

ruling was that consecutive interpretation would not “aid in the

efficient administration of justice,” id., because consecutive

interpretation     of    the     entire        proceeding    would   have   unduly

delayed and enlarged the evidentiary hearing.                  When the district

court       inquired     as      to   why        Heyer      wanted     consecutive

interpretation,        Heyer’s    attorney        responded,    “[b]ecause     the

potential problem is that we could be way down the road before

we realize that Mr. Heyer doesn’t understand something.”                     (J.A.


      3
       If Heyer had testified, he would have been entitled to
consecutive interpretation during his testimony, unless the
district court ruled otherwise. See 28 U.S.C. § 1827(k). Heyer
did not testify at the evidentiary hearing and makes no claim to
consecutive interpretation on the witness portion of the
statute.


                                          11
87.)       That single response was the complete rationale proffered

for    departure      from    the    statutory       presumption    of       simultaneous

interpretation with no tender by Heyer, then or now, of what a

“potential problem” might be.                 (J.A. 87.)      Moreover, at no point

during the two-day hearing did Heyer or his attorney indicate to

the    district        court     that     Heyer       did     not   understand         the

proceedings.          Thus,     there    was   never    any   indication        that   the

speculative “potential problem,” (J.A. 87), had become an actual

problem.

       Moreover, the district court made a number of substantial

accommodations to help Heyer understand the proceedings. 4                             The

court provided both qualified and certified legal interpreters,

as well as certified deaf interpreters, so that a total of four

interpreters         were    present     at    all    times    during    the     two-day

hearing.      An interpreter was also permitted to sit with Heyer at

counsel table throughout the proceeding.                       The district court

also       allowed     Heyer,       on   several       occasions,       to     stop    the

proceedings if he did not understand what was going on.

       Further, contrary to Heyer’s assertion, the district court

was not required to hold a hearing on whether or not to grant

       4
       Prior to trial, Dr. Andrews, Heyer’s linguistic expert,
made six recommendations to the district court concerning
accommodations that would help Heyer understand the proceedings.
The only accommodation that the district court did not grant in
toto was the suggestion of consecutive interpretation throughout
the hearing.


                                              12
the request for consecutive interpretation.                         The CIA provides

that   “the     presiding    judicial      officer,    sua      sponte     or   on   the

motion     of    a     party,      may    authorize        .    .     .    consecutive

interpretation when such officer determines after a hearing on

the record that such interpretation will aid in the efficient

administration        of   justice.”         28   U.S.C.       § 1827(k)    (emphasis

added).       Heyer made no request for a hearing in the district

court, and did not object to the district court’s denial of the

request    for       consecutive     interpretation.             Accordingly,        the

district court’s decision to not hold a hearing sua sponte is

reviewed    only     for   plain    error.        Olano, 507 U.S.   at   731–32;

Hastings, 134 F.3d at 239.               To succeed, Heyer must demonstrate

that an error occurred, that the error was plain, and that the

error affected his substantial rights.                 See Olano, 507 U.S. at

732; Hastings, 134 F.3d at 239.                Even if Heyer can satisfy these

requirements, correction of the error remains in the Court’s

sound discretion, which it “‘should not exercise . . . unless

the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings.’”                Hastings, 134 F.3d at 239

(quoting Olano, 507 U.S. at 732) (internal quotation marks and

alteration omitted).

       Heyer is unable to show any error here, much less plain

error.     It is unclear what evidence, if any, Heyer would have

submitted during a hearing on the matter that had not already

                                          13
been presented through the report of Dr. Andrews, which had been

filed with the district court more than five months prior to the

hearing.     In   his   briefing,       Heyer    does    not   indicate    any

additional   information   that    he    would    have   submitted   to    the

district court on this issue.       Further, Heyer cites no case law

in which any court has held that the refusal to hold a hearing

on whether to grant such a motion was an abuse of discretion,

much less plain error.        Moreover, there is no evidence that

Heyer suffered any prejudice from the district court’s failure

to hold a hearing on this issue.

     Lastly, Heyer contends that the district court based its

refusal to grant consecutive interpretation on a “mistake of

law,” which he claims is a per se abuse of discretion.                    Heyer

bases his argument on a single statement by the district court

that this is a civil matter, rather than a criminal proceeding:

           THE COURT: Why     do    you    want    [consecutive
           interpretation]?

           MS. GRAVES [Counsel for Heyer]: Because the
           potential problem is that we could be way
           down the road before we realize that Mr.
           Heyer doesn’t understand something.

           THE COURT: Well, it’s a civil case.     The
           answer is no. We are not going to make this
           into a marathon.

           MS. GRAVES [Counsel for Heyer]: Thank you,
           Your Honor.




                                    14
(J.A. 87.)    According to Heyer, this statement by the district

court shows that it did not understand that the CIA applies to

civil and criminal cases without distinction.            We disagree.     The

district court merely indicated that, in the exercise of its

discretion under § 1827(k), it was less likely to grant such a

request in a civil case than in a criminal case.             There was no

suggestion   by   the   district   court   or   the   Government   that   the

court was without authority to grant the motion; only that it

chose not do so in this civil commitment case. 5

     Accordingly, we affirm the judgment of the district court

in denying Heyer’s request for consecutive interpretation.




     5
       Heyer also asserts that the district court’s refusal to
grant consecutive interpretation violated his due process
rights. As with his statutory argument under the CIA, however,
Heyer never objected to the district court’s denial of
consecutive interpretation below and raises this argument for
the first time on appeal. Moreover, as we have already pointed
out, the district court fully complied with 18 U.S.C. § 1827 and
made substantial accommodations to help Heyer understand the
proceedings. And, as also noted above, Heyer made no showing at
trial, or on appeal, of any actual prejudice.      Heyer further
acknowledges that “his due process rights as a civil commitment
respondent are not as extensive as those afforded a criminal
defendant.” (Opening Br. 29 n.8.) We find Heyer’s due process
claim to be meritless.


                                    15
                                          B.

       Heyer next contends that the district court clearly erred

in finding him to be a “sexually dangerous person” under 18

U.S.C. § 4248.

       To obtain a commitment order against Heyer, the Government

was    required   to   establish    three      distinct    facts   by    clear   and

convincing evidence: that Heyer (1) “has engaged or attempted to

engage in sexually violent conduct or child molestation” in the

past,    18   U.S.C.   §   4247(a)(5);     (2)    currently     “suffers    from   a

serious mental illness, abnormality, or disorder”; and (3) as a

result of the illness, abnormality, or disorder, “would have

serious difficulty in refraining from sexually violent conduct

or child molestation if released,” 18 U.S.C. § 4247(a)(6); see

also United States v. Hall, 664 F.3d 456, 461 (4th Cir. 2012).

“[C]lear and convincing has been defined as evidence of such

weight that it produces in the mind of the trier of fact a firm

belief or conviction, without hesitancy, as to the truth of the

allegations sought to be established, and, as well, as evidence

that proves the facts at issue to be highly probable.”                      Jiminez

v.    DaimlerChrysler      Corp.,   269 F.3d 439,    450   (4th    Cir.   2001)

(internal quotation marks, citations, and alterations omitted).

       On appeal, we review the district court’s factual findings

for clear error and its legal conclusions de novo.                      See Fed. R.

Civ. P. 52(a)(6); Hall, 664 F.3d at 462.                  A finding is “clearly

                                          16
erroneous” only if “the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has

been committed.”     Hall, 664 F.3d at 462.           “This standard plainly

does not entitle a reviewing court to reverse the finding of the

trier of fact simply because it is convinced that it would have

decided the case differently.”            Anderson v. City of Bessemer,

N.C.,   470 U.S. 564,   573   (1985).       “If   the    district   court’s

account of the evidence is plausible in light of the record

viewed in its entirety, the court of appeals may not reverse it

even though convinced that had it been sitting as the trier of

fact, it would have weighed the evidence differently.”                  Id. at

573–74.

      “When findings are based on determinations regarding the

credibility of witnesses,” we give “even greater deference to

the   trial   court’s   findings.”        Id.   at    575.     In   particular,

“[e]valuating the credibility of experts and the value of their

opinions is a function best committed to the district courts,

and one to which appellate courts must defer,” and the Court

“should be especially reluctant to set aside a finding based on

the trial court’s evaluation of conflicting expert testimony.”

Hendricks v. Cent. Reserve Life Ins. Co., 39 F.3d 507, 513 (4th

Cir. 1994).

      We conclude that the district court did not clearly err in

finding Heyer to be a “sexually dangerous person” within the

                                     17
meaning of the Act because a review of the record demonstrates

that the court properly considered all of the relevant evidence—

including Heyer’s deafness and linguistic difficulties—to reach

the appropriate decision.

       There is no dispute that Heyer engaged in past acts of

child molestation, as evidenced by his prior convictions.                       Thus,

the     district    court       properly       found     that    the     Government

established the first element of sexual dangerousness by clear

and convincing evidence.           See 18 U.S.C. § 4247(a)(5).             The crux

of this issue, therefore, is whether the district court clearly

erred    in   finding    that    the    Government     proved,     by    clear    and

convincing     evidence,    that       Heyer   suffers    from    pedophilia,      “a

serious mental illness, abnormality, or disorder,” as a result

of which he “would have serious difficulty in refraining from

sexually violent conduct or child molestation if released” from

custody.      18 U.S.C. § 4247(a)(6).           Specifically, Heyer contends

that    the    district     court       did     not    adequately        take    into

consideration      his    deafness       and    linguistic       difficulties      in

reaching its decision about whether or not he is a “sexually

dangerous person” within the meaning of the Act.                        A review of

the district court’s order, however, belies Heyer’s assertion.

       The district court clearly considered Heyer’s deafness and

linguistic difficulties at length in reaching its Findings of

Fact and Conclusions of Law.

                                         18
            Mr.   Heyer    was    born    prelingually   and
            profoundly deaf.       Because of Mr. Heyer’s
            unique circumstances and his severe deficits
            in linguistic functioning, Dr. Jean Frances
            Andrews, Director of Graduate Programs in
            Deaf    Education     at    Lamar    University,
            testified    in    regard    to    Mr.   Heyer’s
            linguistic competence.      Dr. Andrews opined
            in her report that Mr. Heyer’s reading level
            was at grade level 2.8 and that he lacks the
            advanced ASL skills required for interaction
            beyond social settings.       The Court credits
            Dr. Andrews’ testimony that Mr. Heyer has
            severe deficits in linguistic functioning.
            For that reason, the Court does not rely in
            its analysis on Mr. Heyer’s comprehension of
            the book Slave Sons, depicting sadistic
            sexual acts between a father and son, as Dr.
            Andrews testified that the book was written
            at grade level 7.8 and was well beyond Mr.
            Heyer’s understanding.

(J.A. 525–26 (internal citations omitted).)      The court went on:

            The Court has also taken into account the
            fact   that  Mr.   Heyer’s  “statements”   in
            clinical     interviews      are     actually
            translations provided by interpreters and
            that some of the testifying psychologists
            [Dr. Ross and Dr. Davis] have not had
            experience in evaluating deaf individuals.
            Despite these qualifiers, the Court remains
            convinced that Mr. Heyer currently suffers
            from pedophilia, and that he would have
            serious   difficulty   in   refraining   from
            sexually    violent    conduct    or    child
            molestation if released.

(J.A. 526 (internal citations omitted).)         These statements by

the district court indicate that it properly took into account

Heyer’s deafness and linguistic difficulties in evaluating the

evidence.     Despite this factor, however, the court found the



                                  19
opinions of Dr. Ross and Dr. Davis to be more persuasive on the

determinative issues.

      Further, a review of the entire record demonstrates that

the district court’s factual findings are not clearly erroneous.

To determine whether Heyer currently suffered from a serious

mental disorder, the district court properly quoted the criteria

set out in the American Psychiatric Association’s Diagnostic and

Statistical      Manual       of    Mental    Disorders,        Fourth    Edition,       Text

Revision (“DSM-IV-TR”) concerning the definition of pedophilia.

The   court     went     on   to     discuss      the   evaluations       of   all      three

experts    on    this     subject,      including       Dr.     Heyer’s     expert,       Dr.

Lytton.     In diagnosing Heyer with pedophilia, Dr. Davis placed

great     weight    upon      Heyer’s        history      of    molestation       offenses

against       prepubescent          children,       his        possession      of       child

pornography,       his    demonstrated         sexual     arousal    to     prepubescent

males     during    a     penile       plethysmograph           assessment,       and     his

acknowledged sexual attraction to male children.                          Dr. Ross cited

to Heyer’s self-report of engaging in pedophilic behaviors for a

period of at least thirteen years, a penile plethysmograph that

showed    the    greatest          arousal   response      to     males    ages     six    to

eleven, and Heyer’s child pornography conviction.                          Finally, both

Dr. Davis and Dr. Ross opined that pedophilia tends to be a

chronic and life-long illness.



                                             20
     In contesting the validity of the diagnosis, Dr. Lytton

reasoned that the penile plethysmograph tests produced results

that the examiners described as clinically insignificant, that

Heyer’s sexual offending pattern appears to have de-escalated as

evidenced by his last contact offense having occurred in 1993,

and that Heyer’s current sexual interests suggest that he is

interested in consensual adult homosexual activities.

     The district court concluded that Dr. Ross’ and Dr. Davis’

opinions    were   well-reasoned,    but    that   Dr.    Lytton      had   “not

provided    a   persuasive    justification   as   to    why    Mr.   Heyer   no

longer satisfies the relevant diagnostic criteria.” 6             (J.A. 523.)

Absent     evidence    that    Heyer’s     pedophilia     had    “abated      or

dissipated,” the district court concluded that the Government

had met its burden by clear and convincing evidence that Heyer

currently    suffers   from   pedophilia.      (J.A.    523.)      On   appeal,

Heyer has cited no evidence upon which we can conclude that the

opinions of Drs. Davis and Ross were unreasonable, and we thus

cannot say that the district court clearly erred in crediting

their opinions over Dr. Lytton’s.



     6
       Dr. Lytton acknowledged in her report that “Mr. Heyer’s
criminal history includes past behaviors that suggest he may
have met such criteria [for pedophilia] at that time.”   (J.A.
631.)   In other words, Dr. Lytton acknowledges that Heyer was
likely a pedophile in the past, but does not believe that he
currently meets the criteria for that diagnosis.


                                     21
       The district court also properly considered the evidence

and weighed the testimony of the experts in finding that the

Government had established, by clear and convincing evidence,

that    Heyer,       as    a     result     of    pedophilia,        “would      have       serious

difficulty in refraining from sexually violent conduct or child

molestation if released.”                   18 U.S.C. § 4247(a)(6).                  The experts

considered       actuarial          tests,       psychological         tests,        and   Heyer’s

individual circumstances to make clinical judgments based upon

their       evaluations.              Viewed       in        light     of     his     individual

circumstances and dynamic risk factors, the district court found

that    Heyer’s       “actuarial          assessment         results        [we]re    consistent

with his ongoing serious difficulty in refraining from sexually

violent       conduct       or      child    molestation.”             (J.A.        525.)       The

district court credited “the testimony and report of Dr. Davis,

who focused on Heyer’s impulsivity, poor sexual self-regulation,

and poor compliance with supervision when in the community,” as

well    as    the    “evidence        of    Heyer’s      ongoing       sexual        interest    in

children, as noted by Dr. Ross.”                        (J.A. 525.)          Heyer has failed

to     show    that       the       opinions      of     Drs.    Davis        and     Ross     were

unreasonable,         and      we    therefore         cannot    say    that     the       district

court clearly erred in crediting their opinions.

       In     sum,    we       conclude     that       the    district       court’s        factual

findings are a permissible and reasonable interpretation of the

evidence presented at the hearing.                            Because we are not “left

                                                  22
with the definite and firm conviction that a mistake has been

committed,” United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948), we cannot say that the district court clearly erred in

finding that Heyer is a “sexually dangerous person” within the

meaning of the Act.



                                    C.

     Finally, Heyer contends that the district court erred in

rejecting   his    equal      protection     and        due   process      claims.

Specifically, Heyer asserts that (1) section 4248 deprives him

of his right to equal protection because it draws an improper

classification     by   subjecting       BOP       individuals        to   § 4248

commitment while exempting all others under federal control; and

(2) the district court erred in holding that § 4248 is a civil,

rather than criminal, statute and consequently, the statute is

unconstitutional   on   the    grounds     that    it    fails   to   adequately

protect various rights afforded to criminal defendants.

     Heyer’s claims are foreclosed by our decision in United

States v. Timms, 664 F.3d 436 (4th Cir. 2012), in which we

plainly rejected both of the above-mentioned claims. 7                     As one

panel of the Court may not overrule another panel, the Timms

     7
       Heyer acknowledges that his claims are foreclosed by
Timms, but nevertheless “raises them here as a good faith
argument for a change in the law and to preserve them for en
banc or Supreme Court review.” (Opening Br. 42.)


                                    23
decision is not reviewable unless a motion to rehear en banc is

granted.   Gladhill v. Gen. Motors Corp., 743 F.2d 1049, 1050–51

(4th Cir. 1984) (“As a single panel of this court, we lack

authority to re-examine or to overrule [an existing decision in

the circuit] short of an intervening Supreme Court decision” or

en banc review.).    Accordingly, we conclude that the district

court did not err in rejecting Heyer’s equal protection and due

process claims.



                              III.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                        AFFIRMED




                               24